Name: 96/626/EC: Council Decision of 7 October 1996 on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  economic policy;  United Nations;  Asia and Oceania
 Date Published: 1996-11-01

 Avis juridique important|31996D062696/626/EC: Council Decision of 7 October 1996 on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East Official Journal L 282 , 01/11/1996 P. 0068 - 0068COUNCIL DECISION of 7 October 1996 on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East (96/626/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130y in conjunction with Article 228 (3) first subparagraph thereof,Having regard to the proposal from the Commission,Having regard to the Opinion of the European Parliament (1),Whereas the Convention concluded with the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East, approved on 16 December 1993 (2), expired on 31 December 1995;Whereas the Community assistance to UNRWA forms part of the campaign against poverty in the developing countries and thereby contributes to the sustainable economic and social development of the population concerned and the host countries in which that population lives;Whereas a new Convention should be concluded with UNRWA so that the Community's aid can continue to be provided as part of a comprehensive programme offering a measure of continuity;Whereas continued support of UNRWA operations would be likely to contribute to the attainment of the Community objectives described above,HAS DECIDED AS FOLLOWS:Article 1 The Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East is hereby approved on behalf of the Community.The text of the Convention is attached to this Decision.Article 2 The execution of the Community programme of food aid to UNRWA shall be governed by the procedure defined in Regulation (EEC) No 3972/86 (3) and as from 8 July 1996 by Regulation (EC) No 1292/96 (4) which repealed the aforesaid Regulation on that date.Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Convention in order to bind the Community.Done at Luxembourg, 7 October 1996.For the CouncilThe PresidentP. RABBITTE(1) OJ No C 320, 28. 10. 1996.(2) OJ No L 9, 13. 1. 1994, p. 16.(3) OJ No L 370, 30. 12. 1986, p. 1.(4) OJ No L 166, 5. 7. 1996, p. 1.